Order entered September 16, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-00744-CV

                        ROBBIE LESA HAMES HORTON, Appellant

                                                  V.

                             KIMBERLY A. STOVALL, Appellee

                      On Appeal from the 162nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-12-14190

                                            ORDER
       The reporter’s record is overdue. By notice dated July 13, 2016, the Court instructed

Sheretta Martin, Official Court Reporter for the 162nd Judicial District Court, to file the

reporter’s record within thirty days. As of today’s date, the reporter’s record has not been filed.

Accordingly, we ORDER Ms. Martin to file, by OCTOBER 5, 2016, either (1) the reporter’s

record, (2) written verification that appellant has not requested preparation of the reporter’s

record, or (3) written verification that appellant has not paid or made arrangements to pay the fee

for preparation of the reporter’s record.     We caution appellant that if we receive written

verification of no request or payment, the Court may order the appeal submitted without the

reporter’s record. See TEX. R. APP. P. 37.3(c).
        We DIRECT the Clerk of this Court to send a copy of this order to Ms. Martin and

counsel for all parties.


                                                /s/   ELIZABETH LANG-MIERS
                                                      JUSTICE